On June 15, 2006, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with five (5) years suspended for the offense of Forgery - Common Scheme, a felony; and Count II: A commitment to the Cascade County Detention Center for a term of six (6) months, with no time suspended, to run concurrently with Count I, for the offense of Theft, a misdemeanor.
On November 3, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by James Gardner. The state was represented by Joel Thompson.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence *111or affirm it, but also increase it. The defendant was finisher advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 19th day of November, 2006.
Mr. Gardner informed the Sentence Review Division that a Notice of Appeal was recently filed with the Montana Supreme Court in this matter.
Therefore, it is the unanimous decision of the Sentence Review Division that Pursuant to Rule 7 of the Rules of the Sentence Review Division of the Supreme Court of Montana, the application for sentence review will be held in abeyance pending the outcome of the appeal. Notification to the Sentence Review Division must be made within sixty (60) days from the date in which the appeal is decided if a review of sentence is still desired.
Done in open Court this 3rd day of November, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.